Case 2:19-cv-00147 Document 1-2 Filed on 05/28/19 in TXSD Page 1 of 28

Exhibit A
O

Case 2:19-cv-00147 Document 1-2 Filed on 05/28/19 in TXSD_ Page 2 of 2Bage | of 1

Skip to Main Content Logout My Account Search Menu New Civil & Family Search Refine Search Back

REGISTER OF ACTIONS
Case No. 2019DCV-1012-B
Flour Bluff Investment Inc d/b/a Candlewood Suites vs. Mt. Hawley § Case Type:
Insurance Company § Date Filed:
§ Location:
§
§

Location: Ali Courts Help

Contract - Other
03/05/2019
117th District Court

 

Defendant

Plaintiff

PARTY INFORMATION

Mt. Hawley Insurance Company

Flour Bluff Investment Inc d/b/a Candlewood
Suites

Attorneys

Greg K. Winslett
Retained

214-871-2100(W)

J. Brantley Durrett, Ill
Retained
888-551-8183(W)

 

03/05/2019
03/05/2019

03/05/2019
03/15/2019
03/15/2019

05/24/2019

EVENTS & ORDERS OF THE COURT

OTHER EVENTS AND HEARINGS

Original Petition (OCA)
Original Petition Documents E-filed (Judicial Officer: Watts, Sandra L. )
Plaintiffs Original Petition, Jury Demand, Requests For Disclosure, And Notice
Service Request Information Sheet
Service Requested
Citation - Commissioner of Insurance
Mt. Hawley Insurance Company Unserved
Citation - Commissioner of insurance
Mt. Hawley Insurance Company Unserved
Original Answer
Mt. Hawley insurance Company s Original Answer And Affirmative Defenses

 

FINANCIAL INFORMATION

Plaintiff Flour Bluff investment Inc d/b/a Candlewood Suites
Total Financial Assessment

Total Payments and Credits

Balance Due as of 05/24/2019

03/05/2019] Transaction Assessment
03/05/2019] E-file Payment Receipt # 2019-3344-DCCLK

http://odypa.co.nueces.tx.us/PublicAccess/CaseDetail.aspx?CaseI D=2579563

309.00
309,00
0.00

309.00

Flour Bluff Investment Inc d/b/a Candlewood Suites (309.00)

5/24/2019
Case 2:19-cv-00147 Document 1-2 Filed on 05/28/19 in TXSD Page 3 of 28

Exhibit B-1
Case 2:19-cv-00147 Document 1-2 Filed on 05/28/19 in TXSD Page 4 of 28
Texas Department

TDI of Insurance

PO Box 149104 | Austin, TX 78714 | 1-800-578-4677 | tdi.texas.gov

 

May 9, 2019

USPS Certified Mail No.
9214 8901 9403 8382 9657 46
Return Receipt Requested

Craig W. Kliethermes, President
Mt. Hawley Insurance Company
9025 North Lindbergh Drive
Peoria, IL 61615-1431

Re: Cause.No.: 2019-DCV-1012-B; styled Flour Bluff Investment, Inc. d/b/a Candlewood
Suites v. Mt. Hawley insurance Company; in the 117" Judicial District Court, Nueces
County, Texas

Dear Sir:

Service of Process has been requested through the Commissioner of Insurance. Enclosed
please find citation and Plaintiff's Original Petition, Jury Demand Requests for Disclosure
and Notice in the above referenced matter. These documents were served upon the
Commissioner of Insurance on April 29, 2019.

Sincerely,

Hishit tbh Lin
Tish Wilhelm
Program Specialist
Case 2:19-cv-00147 Document 1-2 Filed on 05/28/19 in TXSD Page 5 of 28
Case 2:19-cv-00147 Document 1-2 Filed on 05/28/19 in TXSD_ Page 6 of 28

Citation for Personal Service — Commissioner of Insurance CO PY
Case Number: 2019DCV-1012-B
THE STATE OF TEXAS

NOTICE TO DEFENDANT: You have been sued. You may employ an attorney. If you or your attorney
do not file a written answer with the clerk who issued this citation by 10:00 a.m. on the Monday next following the
expiration of twenty days after you were served this citation and petition, a default judgment may be taken against
you.

TO: Mt. Hawley Insurance Company, President Craig William Kliethermes 9025 North Lindbergh Drive
Peoria lL 61615

the Defendant by serving in DUPLICATE copies to the BY SERVING DESIGNATED AGENT TEXAS
COMMISSIONER OF INSURANCE, KENT SULLIVAN, 333 GUADALUPE, AUSTIN, TEXAS 78714-9104.

GREETING: You are commanded to appear by filing a written answer to the Plaintiffs Original Petition, Jury
Demand, Request For Disclosure, And Notice at or before 10:00 o’clock a.m. of the Monday next after the
expiration of 20 days after the date of service of this citation before the Honorable Sandra L. Watts, 117th
District Court of Nueces County, Texas at the Courthouse of said County in Corpus Christi, Texas. Said Petition
was filed on the Sth day of March, 2019. A copy of.same accompanies this citation.

The file number of said suit being Number: 2019DCV-1012-B

The style of the case is: Flour Bluff Investment Inc d/b/a Candlewood Suites ys. Mt. Hawley Insurance
Company

Said petition was filed in said court by J. Brantley Durrett, Ill attorney for Plaintiff, whose address is 106] West
17th Street Houston Tx 77008.

The nature of the demand is fully shown by a true and correct copy of the Petition accompanying this
citation and made a part hereof.

The officer executing this writ shall promptly mail the same according to requirement of law, and the
mandates thereof, and make due return as the law directs.

Issued and given under my hand and scal of said court at Corpus Christi, Texas, this 15th day of March,
2019,

ANNE LORENTZEN, DISTRICT CLERK
NUECES COUNTY, TEXAS

901 LEOPARD STREET, ROOM 313
CORPUS CHRISTI, TEXAS 78401

eds Re Cord Verne

Nadia Contreras

B , Deputy

 

 
Case 2:19-cv-00147 Document 1-2 Filed on 05/28/19 in TXSD_ Page 7 of 28

.

RETURN OF SERVICE

2019DCV-1012-B FLOUR BLUFF INVESTMENT INC (17TH DISTRICT COURT
D/B/A CANDLEWOOD SUITES
VS.
MT. HAWLEY INSURANCE
COMPANY

 

Name

ADDRESS FOR SERVICE

Mt. Hawley Insurance Company, President Craig William
Kliethermes

9025 North Lindbergh Drive

PeoriaIL 61615

 

QFFICER’S OR AUTHORIZED PERSON’S RETURN

Came to hand on the day of , 20 , at o'clock __. m., and executed in

County, Texas by delivering to the within named defendant in person, a true copy of this Notice of Petition
to Suspend License with the date of delivery endorsed thereon, together with the accompanying copy of the
, at the following times and places, to-wit:

NAME DATE/TIME PLACE, COURSE & DISTANCE FROM COURTHOUSE

 

And not executed as to the defendant(s),
The diligence used in finding said defendant(s) being:

 

 

and the cause of failure to execute this process is:

 

and the information received as to the whereabouts of said defendant(s) being:

 

 

 

Fees: » Officer
Serving Petition and Copy $ , County, Texas
Total $ By , Deputy

 

 

COMPLETE IF YOU ARE A PERSON OTHER THAN A SHERIFF, CONSTABLE, OR CLERK OF THE COURT.

In accordance with Rule 107: The officer or authorized person who serves, or attempts to serve, a Citation shall sign the return. The

signature is not required to be verified. If the return is signed by a person other than a sheriff, constable, or the clerk of the court, the

return shail be signed under penalty of perjury and contain the following statement:

“My name is , my date of birth is , and my
(First, Middle, Last}

address is

 

(Street, City, State, Zip, Country)
I DECLARE UNDER PENALTY OF PERJURY THAT THE FORGOING IS TRUE AND CORRECT.
Executed in County, State of , on the day of
of , 20

 

Declarant / Authorized Process Server

 

ID# & Expiration of Certification
Case 2:19-cv-00147 Document 1-2 Filed on 05/28/19 in TXSD Page 8 of 28

Filed

3/8/2019 10:19 AM

Anne Lorentzen
District Clerk

Nueces County, Texas

2019DCV-1012-B

 

NO.
FLOUR BLUFF INVESTMENT, INC. § {N THE DISTRICT COURT OF
d/b/a CANDLEWOOD SUITES, §
Plaintiff, §
§
v. § NUECES COUNTY, TEXAS
§
§
MT. HAWLEY INSURANCE COMPANY, §
Defendant. § (1 th JUDICIAL DISTRICT

PLAINTIFF’S ORIGINAL PETITION , JURY DEMAND,
REQUESTS FOR DISCLOSURE, AND NOTICE

To THE HONORABLE JUDGE OF SAID COURT:

L. Comes Now, the Plaintiff, Flour Bluff Investment, Inc. d/b/a Candlewood Suites
(“Candlewood”), and files this its Original Petition complaining of and against Defendant, Mt.
Hawley Insurance Company (“HIC”), and in support hereof would respectfully show unto the Court
the following:

DISCOVERY CONTROL PLAN

2. Discovery in this action should proceed under Level 3, TEX. R. Civ. P. 190.3. This
case involves complex issues and will require extensive discovery. Accordingly, Candlewood
requests the Court enter a custom docket control order tailored to the particular needs of this lawsuit.

RELIEF

3. Candlewood seeks monetary relief of over $1,000,000.00. Rule 47(c)(5) TEx. R. Civ.

P, Candlewood reserves the right to modify the amount and type of relief sought in the future.
PARTIES

4, Flour Bluff Investment, Inc. d/b/a Candlewood Suites (“Candlewood”), is a

corporation organized and doing business in Corpus Christi, Nueces County, Texas. Service of

process is not requested or necessary at this time.
1
Case 2:19-cv-00147 Document 1-2 Filed on 05/28/19 in TXSD Page 9 of 28

5. Defendant, Mt. Hawley Insurance Company (“HIC”), is a foreign surplus lines
insurance company organized as a Illinois entity and maintaining its principle place of business in
Peoria, Illinois. HIC conducts the business of insurance for profit in a systematic and continuous
manner in the state of Texas. Accordingly, HIC may be served with notice of this suit, by serving the
Texas Commissioner of Insurance, Kent Sullivan, as its designated agent for service of process at
333 Guadalupe Street, Austin, Texas 78714-9104 with duplicate copies of process in this matter for
forwarding to its president, Craig William Kliethermes, at its principle office, 9025 North Lindbergh
Drive, Peoria, IL 61615.

JURISDICTION AND VENUE

6, Candlewood seeks damages under the common and statutory laws of the state of
Texas. The amount in controversy exceeds the jurisdictional minimum for the District Courts of the
state of Texas.

7. Venue is proper in the District Court of Nueces County, Texas under §15.002(a)(1) of
and §15.032 of the TEX. CIV. PRAC. & REM. CODE because all or a substantial part of the events or
omissions giving rise to the claim occurred in Nueces County, Texas and because Nueces County,
Texas is the county in which the insured property is located.

FACTUAL BACKGROUND

8, In this Petition whenever it is alleged that the Defendant did any act or thing, it is
meant that the Defendant’s officers, agents, servants, employees, attomeys, or representatives did
such act or thing and that at the time such act or thing was done, it was done with the full, expressed,
implied or apparent authorization or ratification of the Defendant or was done in the normal and
routine course and scope of employment of the Defendant's officers, agents, servants, employees,

attorneys, or representatives. In addition, Candlewood mailed a demand letter regarding its claims

2
Case 2:19-cv-00147 Document 1-2 Filed on 05/28/19 in TXSD Page 10 of 28

jointly addressed to HIC, Engle Martin & Associates, LLC (“EMA”), and Madsen, Kneppers &
Associates, Inc. (“MKA”) on August 28, 2018, HIC’s attorney, Greg Winslett, responded to the
demand letter on October 23,2018, wherein HIC, pursuant to §542A.006 TEx. INs. CODE, assumed
liability for the actions ofits agents, EMA and MKA. Accordingly, all references to HIC refer to and
incorporate the actions and conduct of its agents; EMA and MKA.

9. By this action, Candlewood seeks to recover for losses sustained as a result of
Hurricane Harvey to its hotel located at 9225 South Padre Island, Corpus Christi, Texas 78418 (the
“Property”).

10. Onor before June 24, 2017, HIC marketed and sold a commercial insurance policy
bearing Policy No. MCP0166464 to Candlewood whereby HIC agreed to provide property insurance
for the Property in exchange for the payment of premiums (the “Policy”). The Policy term extended
from June 24, 2017 through June 24, 2018. The Policy purports to provide coverage for direct,
physical loss to the Property due to windstorm occurring during the Policy term.

ll. The loss Candlewood sustained as a result of the windstorm occurred on ‘or about
August 25, 2017 (Hurricane Harvey) and is covered under the Policy and within the applicable
Policy term.

12. _ After the hurricane, on August 28, 2017, Candlewood filed an insurance claim with
HIC and asked HIC to adjust the claim and pay it for the cost of repairs to the hotel sustained as a
result of Hurricane Harvey: To advise and assist Candlewood in the adjustment of the loss,
Candlewood hired Mr. A.J. Vise (“Vise”) of Balance Group of Companies, LLC (“Balance”) as its
public insurance adjuster.

13. On or about September 13, 2017, Neill Schwartz (EMA), Albert Juarez (Candlewood’s

Contractor), Jatin Gopaul and Roshan Bhakta (Candlewood’s principals), inspected the Property to

3
Case 2:19-cv-00147 Document 1-2 Filed on 05/28/19 in TXSD Page 11 of 28

determine the scope of loss that resulted from the hurricane-force wind and water. The damaged
building components include, among other items, drywall, flooring, and the roofing system.
Ultimately, Candlewood’s assessment of the damages exceeded $1,400,000.00.

14. HIC’s adjusting company, EMA, hired an engineering firm, MKA, who concluded
that the roof damages were limited, could be repaired, and did not warrant the full removal and
replacement of the roofing assemblies. MKA also concluded that the water-related damage to the
interiors were a result of infiltration through the building envelope stemming from allegedly
defective construction methods and materials and not a result of a wind-related opening in the roof
structure. MKA’s opinion is unreasonable because it does not comport with the tme facts of the loss.
It is undisputed that the Property was built in accordance with all applicable codes at the time of
construction. Furthermore, MKA’s alleged building defects or either nonexistent or unrelated to the
cause of loss. Accordingly, HIC’s reliance on the report is being used as.a pretext to deny the claim.
Based solely on MKA’s unreliable report, HIC determined that the wind related damages to the hotel
only totaled $110,479.23, which is below the policy deductible of $123,000.00.Thus, HIC refused to
make any payment on the loss.

15. On April 25, 2018, HIC denied the claim in writing as being below the deductible.

16. Despite clear evidence of covered damage, HIC engaged in and ratified this improper
claims conduct and ultimately declined to warrant a payment. This denial is unreasonable because
HIC knows that MKA’s opinion omitted important facts, physical evidence, and meteorological data
supporting Candlewood’s claim.

17. Instead, HIC unreasonably blamed the loss on other alleged causes such as defective
construction of the structure and lack of flashing to windows within the hotel in an effort to avoid

contractual responsibilities and to save it significant sums of money.

4
Case 2:19-cv-00147 Document 1-2 Filed on 05/28/19 in TXSD Page 12 of 28

18. In an attempt to break the impasse between Candlewood and HIC, Candlewood
invoked the appraisal process on or about August 9, 2018. Notwithstanding its contractual
obligations, HIC refused to participate in the appraisal process claiming the appraisal process was
premature.

19.  Despité substantial documentation of the cause and extent of damage to the Property,
not only by Candlewood’s engineer and contractors, but also HIC’s engineer, and numerous
inspections of the Property, HIC has persisted in demanding further, unnecessary monitoring, data
collection, inspections, and re-inspections, and now refuses to further adjust the loss or participate in
the appraisal process.

20.  Asadirect result of the conduct of HIC as alleged above, Candlewood has suffered
actual arid special damages and has been forced to file suit to recover policy benefits owed to it.
Candlewood’s experience is not an isolated case, The acts and omissions HIC committed in this
case, or similar acts and omissions, occur with such frequency that they constitute a general business
practice of HIC with regard to handling these types of claims. HIC’s entire process is unfairly
designed to reach favorable outcomes for the company at the expense of policyholders.

CAUSES OF ACTION

21. Candlewood repeats and incorporates, by reference, the allegations of paragraphs 1
through 20 above and paragraphs 29 and through 36 below, as if fully set forth herein.

22. Candlewood alleges that violations of the common laws of the State of Texas were
committed “knowingly” and with “gross negligence”, “intent”, and/or “malice” and as-a result

thereof, it is entitled to receive additional statutory and/or exemplary damages.
Case 2:19-cv-00147 Document 1-2 Filed on 05/28/19 in TXSD Page 13 of 28

23, Candlewood further alleges that in all of the conduct complained of herein, all
employees, servants, agents, and representatives of HIC had actual, implied, or apparent authority to
act on behalf of HIC.

24. Candlewood further alleges that all conditions precedent to recovery herein have been
performed or have occurred and that each cause of action alleged herein is plead additionally and
alternatively.

25. Without waiving the foregoing, but strictly relying upon the same, Candlewood
alleges that the actions and conduct of HIC constitutes a breach of contract. Candlewood purchased
insurance from HIC. The insurance contract provides insurance coverage for the Property against
loss from among other things: windstorm. Candlewood timely reported the loss to HIC and
requested adjustment of their claim. Despite full compliance with the Policy conditions, HIC has
failed and refused and continues to fail and refuse to pay any part of Candlewood’s claim
proximately causing damages to Candlewood.

26. Without waiving the foregoing, but strictly relying upon the same, Candlewood
alleges that the actions and conduct of HIC violate §541 and $542 ef. seg. of the TEX. INS. CODE.
Among other things, HIC has violated §541,060 of the TEx. INS. Copg, in a manner that has been
and is a producing cause of damages to Candlewood, by:

(a) Misrepresenting to a claimant a material fact or policy provision relating to the coverage
at issue. §541.060(a)(L) Tex. Ins. Code;

(b) Not attempting in good faith to bring about a prompt, fair, and equitable settlement of a
claim once an insurer’s liability has become reasonably clear. §541.060(a)(2)(A) Tex. Ins.
Code;

(c) Failing to promptly provide a policyholder a reasonable explanation of the basis in the
policy, in relation to the facts or applicable law for the denial of a claim or offer of
compromise settlement of a claim. §541.060(a)(3) Tex. Ins. Code;
Case 2:19-cv-00147 Document 1-2 Filed on 05/28/19 in TXSD_ Page 14 of 28

(d) Failing within a reasonable time to affirm or deny coverage of a claim to a policyholder.
§541.060(a)(4)(A) Tex. Ins. Code; and

(e) Refusing to pay a claim without conducting a reasonable investigation with respect to the
claim. §541.060(a)(7) Tex. Ins. Code.

HIC misrepresented to Candlewood that the damage to the Property was not covered under
the Policy by falsely claiming it was caused by a different event than one covered under the Policy,
even though the damage was caused by a covered occurrence within the Policy’s term..As such,
HIC’s conduct constitutes a violation of §541.060(a)(1) of the Tex. INS. CODE.

HIC failed to attempt to effectuate an equitable settlement by conducting an unreasonable,
inadequate, and outcome-oriented investigation of Candlewood’s claims in which HIC chose to
ignore obvious damage to the Property; grossly undervalued what damage they did acknowledge;
and misrepresented the cause of, scope of, and cost to repair the damage to Candléwood’s hotel. HIC
made these and other misrepresentations to Candlewood. As a direct result of HIC’s substandard and
improper inspection of the Property, which grossly undervalued the cost of repairs in its estimate and
yielded an unrealistic amount to underpay coverage. HIC’s acts and omissions as described herein
violate various provisions.of §541.060 of the Tex. INS. CODE, including §541.060(a)(2)(A) and
§541.060(a)(3), and §542.003, by knowingly underestimating the amount of damage to the Property,
by failing to provide Candlewood a prompt and reasonable explanation of the basis in the Policy for
underpayment of the claim, and by. failing to attempt in good faith to make a prompt, fair, and
equitable settlement of the claim. HIC also failed to make an attempt to settle Candlewood’s claims
in a fair manner and/or participate in the appraisal process, although they were aware of their
liability to Candlewood under the Policy. As such, HIC’s conduct constitutes violations of

§541.060(a)(2)(A) of the Tex. Ins. CODE.
Case 2:19-cv-00147 Document 1-2 Filed on 05/28/19 in TXSD Page 15 of 28

HIC failed to reasonably explain to Candlewood the reasons for its failure to offer any
settlement or payment on Candlewood’ claims or participate in the appraisal process. Specifically,
HIC failed to offer Candlewood any compensation and without any explanation why full payment
was not being made. Furthermore, HIC did not communicate that any future settlements or payments
would be forthcoming to pay for the entire losses covered under the Policy, nor did they provide any
reasonable explanation for the failure to settle Candlewood’s claims or participate in the appraisal
process. As such, HIC’s conduct constitutes violations, of §541.060(3) of the TEX. INS. CODE.

HIC failed to affirm or deny coverage of Candlewood’s claims within a reasonable time.
Specifically Candlewood did not receive a timely indication of acceptance or rejection, regarding the
full and entire claim, in writing, from HIC. As such, HIC’s conduct constitutes violations of
§541.060(a)(4)(A) of the TEX. INS. CODE.

HIC refused to fully compensate Candlewood, under the terms of the Policy, even though
HIC failed to conduct a reasonable investigation. Specifically, HIC performed an outcome-oriented
investigation of Candlewood’s claims, which resulted in a biased, unfair, and inequitable evaluation
of Candlewood’s loss on the property. As such, HIC’s conduct constitutes violations of
§541.060(a)(7) of the TEX. INS. CODE.

HIC also violated §542.051 ef. seg. of the Tex. INS. CODE, in a manner that has been and is a
producing cause of damages to Candlewood, by failing to comply with §542.055-542.060 TEx. INs.
Cope and acknowledge receipt of Candlewood’s claim, commence an investigation of the claim, and
request from Candlewood all items, statements and forms that they reasonably believed would be
required within the applicable time constraints; and/or provide Candlewood with written notice of
acceptance or rejection of the claim no later than the 1 5" business day after the date they received all

items, statements, and forms, required to secure a proof of loss, and/or failed to provide Candlewood

8
Case 2:19-cv-00147 Document 1-2 Filed on 05/28/19 in TXSD Page 16 of 28

with written notice of no later than the 15" business day of the need for additional time to accept or
reject the claim; and/or failed to provide Candlewood with written notice of acceptance or rejection
of the claim no later than the 45" day after notifying Candlewood under §542.056(d) TEx. Ins.
CODE.

HIC failed to meet its obligations under the Texas Insurance Code regarding payment of
claims without delay. Specifically, HIC has delayed full payment of Candlewood’s claim longer than
allowed and, to date, Candlewood has not received any payment for the claim. HIC’s conduct
constitutes a violation of §542.055 of the TEx. INS. CODE. HIC’s acts and omissions violate § 541 and
§542 er. seq. of the. TEX. INS. CODE and were a producing cause of the damages to Candlewood.

27. Without waiving the foregoing, but strictly relying upon the same, Candlewood
alleges that the actions and conduct of HIC constitutes a breach the common law duty of good faith
and fair dealing. HIC sold Candlewood a commercial property insurance policy (the “Policy”),
which covered risks to Candlewood’s hotel and various other items of coverage. The insurarice
policy gave rise to a duty of good faith and fair dealing. From the time Candlewood’s claim was
presented to HIC, the liability of the HIC to pay the full claim in accordance with the terms of the
policy was reasonably clear. However, HIC has refused to pay Candlewood in full, despite there
being no basis whatsoever on which a reasonable insurance company would have relied on to deny
the full payment. HIC’s conduct constitutes a breach of the common law duty of good faith and fair

dealing. HIC breach of this duty proximately caused damages to Candlewood.
Case 2:19-cv-00147 Document 1-2 Filed on 05/28/19 in TXSD_ Page 17 of 28

DAMAGES

28. Asaresult of the actions and conduct complained ofherein, Candlewood is entitled to
the recovery ofall actual, incidental, special, and consequential damages sustained in an amount that
exceeds the minimum jurisdictional limits of this court. These damages include, but are not limited
to: policy benefits wrongfully withheld.

29. Candlewood is further entitled to the recovery of additional and/or exemplary
damages due to the knowingly, grossly negligent, intentional, and/or malicious actions and conduct
of the HIC.

30. | Candlewood is further entitled to the recovery of its reasonable and necessary
attorney’s fees incurred in connection with this suit pursuant to law. Among other statutory basis,
Candlewood claims attorney's fees pursuant to §38.001 and §37.009 of the Tex. Civ. Prac. & Rem.
Code and §542.060(a)-(b), of the Tex. Ins. Code

31. Candlewood is further entitled to the recovery of pre-judgment and post-judgment
interest herein at the maximum amount allowed by the common and statutory laws of the State of
Texas. Specifically, Candlewood claims statutory interest at the highest rate allowed under
§542.060(a) of the Tex. Ins. Code.

32. Candlewood is further entitled to the recovery of costs of court.

DEMAND FOR JURY TRIAL
33. Pursuant to Rule 216 TEX. R. Civ. P., Candlewood demands a jury trial on all issues

triable by a jury and pays the appropriate jury fee.

10
Case 2:19-cv-00147 Document 1-2 Filed on 05/28/19 in TXSD Page 18 of 28

REQUEST FOR DISCLOSURE

34, Pursuant to Rule 194 Tex. R. Civ. P., Defendant, Mt. Hawley Insurance Company
(“HIC”), is requested fo disclose, within 51 days of service of this request, the information or
material described in Rule’ 194.2 (a)-(k) 216 TEx. R. Civ. P.

NOTICE OF INTENT TO USE DOCUMENTS - RULE 193.7 TEX. R. CIV. P.

35. Pursuant to rule 193.7 Tex. R. Civ. P., Candlewood gives notice to Defendant, Mt.
Hawley Insurance Company (“HIC”), that any and all documents produced in response to written
discovery may be used'as evidence in this case, and, that any such material may be used as evidence
against the party producing the document at any pretrial proceeding and/or at the trial of this matter

without the necessity of authenticating the document and/or material produced in discovery,

11
aa

Case 2:19-cv-00147 Document 1-2 Filed on 05/28/19 in TXSD Page 19 of 28

PRAYER

36. WHEREFORE, PREMISES CONSIDERED, Plaintiff, Flour Bluff Investment, Inc. d/b/a

Candlewood Suites (“Candlewood”), prays that the Defendant, Mt. Hawley Insurance Company

(“HIC”), be cited to appear and answer herein, and that upon full and final trial herein, Candlewood

recover from HIC all actual, incidental, special, and consequential damages sustained as the result of

the actions of HIC and its representatives, along with additional and exemplary damages, and

damages attributed to attomey’s fees, costs of court, pre-judgment and post-judgment interest, and

such other and further relief, whether general or special, at law and in equity, to which Plaintiff,

Flour Bluff Investment, Inc. d/b/a Candlewood Suites (“Candlewood”), may show itself justly

entitled by this pleading or proper amendment hereto.

L2

Respectfully submitted,
DURRETT LAW FIRM

sf J. Brantley Durrett II

J, BRANTLEY DurR&TT, IIT

State Bar Number 06287615

1061 West 17" Street

Houston, Texas 77008

Telephone | Facsimile No.: (888) 551-8183
brant@durrettlaw.com

ATTORNEY FOR PLAINTIFF,
FLOUR. BLUFF INVESTMENT, INC. D/B/A
CANDLEWOOD SUITES
Case 2:19-cv-00147 Document 1-2 Filed on 05/28/19 in TXSD Page 20 of 28

Exhibit B-2
 

Case 2:19-cv-00147 Document 1-2 Filed on 05/28/19 in TXSD Page 21 of 28

Filed

5/24/2019 11:21 AM

Anne Lorentzen
District Clerk

Nueces County, Texas

CAUSE NO. 2019DCV-1012-B

FLOUR BLUFF INVESTMENT, INC. ) IN THE DISTRICT COURT
d/b/a CANDLEWOOD SUITES )
)
V. ) 117TH DISTRICT COURT
)
MT. HAWLEY INSURANCE COMPANY ) NUECES COUNTY, TEXAS

MT. HAWLEY INSURANCE COMPANY’S ORIGINAL ANSWER AND
AFFIRMATIVE DEFENSES

TO THE HONORABLE JUDGE OF SAID COURT:

COMES NOW, Mt. Hawley Insurance Company, Defendant in the above-entitled and
numbered cause, filing this Original Answer and Affirmative Defenses to Plaintiff’s Original
Petition, and would respectfully show the Court as follows:

I. GENERAL DENIAL

Defendant denies all and singular the allegations contained in Plaintiff's Original Petition
and demands strict proof thereof.

I. AFFIRMATIVE DEFENSES

First Affirmative Defense

The Policy provides potential coverage for direct physical loss of or damage to Plaintiff's
Covered Property exceeding the Policy deductible that is caused by or resulting from a Covered
Cause of Loss, subject to all terms, conditions, limitations and exclusions of the Policy. See
Policy, BUILDING AND PERSONAL PROPERTY COVERAGE FORM, A.
COVERAGE; D. Deductible. There was no direct physical loss of or damage to Plaintiff's
Covered Property exceeding the policy Deductible that was caused by a Covered Cause of Loss.

Second Affirmative Defense

The Policy does not provide coverage for loss or damage to the interior of Plaintiff's

building caused by wind driven rain caused by or resulting from faulty, inadequate or defective:

DEFENDANT’S ORIGINAL ANSWER AND AFFIRMATIVE DEFENSES - Page |
[3802145v1]
Case 2:19-cv-00147 Document 1-2 Filed on 05/28/19 in TXSD Page 22 of 28

(1) design, specifications, workmanship, repair, construction, renovation, remodeling, grading,
compaction; (2) materials used in repair, construction, renovation or remodeling; or (3)
maintenance. Furthermore, coverage does not extend to continuous or repeated seepage or
leakage of water into a building or the entry of rain into the building that is caused by failure to
properly secure the building or by failure to protect the building against normal wear and tear.
See Policy, WIND DRIVEN RAIN COVERAGE ENDORSEMENT. As such, there is no
coverage for claimed damage under the Policy occurring as a result of these conditions,
including damage resulting from the failure to install appropriate flashing.

Third Affirmative Defense

The policy also excludes loss or damage resulting from faulty, inadequate or defective:
(1) design, specifications, workmanship, repair, construction, renovation, remodeling, grading,
compaction; (2) materials used in repair, construction, renovation or remodeling; or (3)
maintenance. See Policy, CAUSES OF LOSS - SPECIAL FORM, B.3.c. As such, there is no
coverage for claimed damage under the Policy occurring as a result of these conditions,
including damage resulting from the failure to install appropriate flashing.

Fourth Affirmative Defense

The Policy also excludes damage resulting from wear and tear, pre-existing mechanical
damage, pre-existing rust or other corrosion, decay, deterioration, hidden or latent defect,
qualities in the property that caused it to damage or destroy itself, and settling, cracking,
shrinking or expansion. See Policy, CAUSES OF LOSS — SPECIAL FORM, B.2.d. As such,
there is no coverage for claimed damage under the Policy occurring as a result of these

conditions.

DEFENDANT’S ORIGINAL ANSWER AND AFFIRMATIVE DEFENSES - Page 2
[3802145v1]}
O

Case 2:19-cv-00147 Document 1-2 Filed on 05/28/19 in TXSD Page 23 of 28

Fifth Affirmative Defense

Plaintiff seeks recovery of replacement cost of losses where no substantive repairs have
been made. The Policy provides that payment will not be made on a replacement cost basis for
any loss or damage (1) until the lost or damaged property is actually repaired or replaced; and (2)
unless the repairs or replacement are made as soon as reasonably possible after the loss or
damage. See Policy, BUILDING AND PERSONAL PROPERTY COVERAGE FORM,
G.3.d.

Sixth Affirmative Defense

Plaintiff asserts that there were unreasonable delays in the handling of its claim. Yet
delays and difficulties in this claim have resulted from Plaintiff's own failures to comply with
the Policy. Despite Plaintiff's duties to cooperate in the investigation and settlement of the
claim, provide descriptions of the loss or damage, provide detailed inventories of the damaged
and undamaged property, and provide a signed, sworn, proof of loss containing information
requested by Mt. Hawley to investigate the claim, Plaintiff repeatedly refused to provide such
information or documents, and repeatedly ignored additional requests for information. See
Policy, BUILDING AND PERSONAL PROPERTY COVERAGE FORM, E.3.

WHEREFORE, PREMISES CONSIDERED, Defendant prays that Plaintiff take nothing
by its suit and that Defendant be awarded such other and further relief to which it is justly

entitled.

DEFENDANT’S ORIGINAL ANSWER AND AFFIRMATIVE DEFENSES - Page 3
(3802145v1]
Case 2:19-cv-00147 Document 1-2 Filed on 05/28/19 in TXSD Page 24 of 28

Respectfully submitted,

/s/ Greg K. Winslett

GREG K. WINSLETT

State Bar No. 21781900

ANTHONY W. KIRK WOOD

State Bar No. 24032508
QUILLING, SELANDER, LOWNDS,
WINSLETT & MOSER, P.C.

2001 Bryan Street, Suite 1800
Dallas, Texas 75201

(214) 871-2100

(214) 871-2111 (Fax)
gwinslett@qslwm.com
tkirkwood@qslwm.com
ATTORNEYS FOR DEFENDANT

CERTIFICATE OF SERVICE

This is to certify that a true and correct copy of the above and foregoing instrument is
being served upon counsel for Plaintiff by TexFile, fax or email, in accordance with the Texas
Rules of Civil Procedure, on this 24th day of May, 2019, as follows:

J. Brantley Durrett, II]
Durrett Law Firm
1061 W. 17th St.
Houston, TX 77008
Fax: 888-551-8183
brant@durrettlaw.com
Attorney for Plaintiff

 

/s/ Anthony W._ Kirkwood
Anthony W. Kirkwood

DEFENDANT’S ORIGINAL ANSWER AND AFFIRMATIVE DEFENSES - Page 4
[3802145v1]
Case 2:19-cv-00147 Document 1-2 Filed on 05/28/19 in TXSD Page 25 of 28

Exhibit C
Case 2:19-cv-00147 Document 1-2 Filed on 05/28/19 in TXSD Page 26 of 28

© UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF TEXAS
CORPUS CHRISTI DIVISION

FLOUR BLUFF INVESTMENT, INC. )
d/b/a CANDLEWOOD SUITES )

) Civil Action No.
V. )

)

)

MT. HAWLEY INSURANCE COMPANY

 

LIST OF COUNSEL OF RECORD

 

Counsel for Plaintiff
J. Brantley Durrett, III
Durrett Law Firm

1061 W. 17th St.
Houston, TX 77008
Tel/Fax: 888-551-8183

Counsel for Defendant Mt. Hawley Insurance Company
Greg K. Winslett

Anthony W. Kirkwood

Quilling, Selander, Lownds, Winslett & Moser, PC

2001 Bryan Street

Suite 1800

Dallas, TX 75201

Tel.: (214) 871-2100

LIST OF COUNSEL OF RECORD
[3802113v4]
Case 2:19-cv-00147 Document 1-2 Filed on 05/28/19 in TXSD Page 27 of 28

Exhibit D
Case 2:19-cv-00147 Document 1-2 Filed on 05/28/19 in TXSD Page 28 of 28

UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF TEXAS
CORPUS CHRISTI DIVISION

FLOUR BLUFF INVESTMENT, INC.
d/b/a CANDLEWOOD SUITES

V.

)
)
) Civil Action No.
)
)
MT. HAWLEY INSURANCE COMPANY )

 

INDEX OF STATE COURT DOCUMENTS

 

 

Date Filed
No. or Entered Document
A N/A State Court Docket
B-1 03/05/19 Plaintiff's Original Petition for Relief
B-2 05/24/19 Defendant’s Original Answer and Affirmative Defenses
Cc N/A List of Counsel of Record
D N/A Index of State Court Documents

INDEX OF STATE COURT DOCUMENTS Page I
[3790236v1]
